SOMMERYILLE, J.
Shooting with intent to commit murder.
Defendant was tried and found guilty un■der an indictment charging him with shooting Louis Cato with a dangerous weapon, with intent to commit murder.
[1, 2] The court a, qua admitted testimony to the effect that defendant had made threats about an hour and a half before the shooting, in which threats the prosecuting witness was not named.
The reason given for admitting the testimony was to prove motive.
The testimony complained of is the following :
“That he (the witness) had seen the accused at Wm. Meyerer’s store, where they took a ■couple of drinks. That during the conversation there the matter of the coming election was discussed (meaning a lodge election). This meeting occurred about 1% hours before the lodge meeting. There were present at the conversation E. D. Williams, myself, the accused, and Willie Gaudet, all members of the lodge, ■except Gaudet.
“That the accused said that he wanted a square election out of Mike Winniield and Buddy Beranco, and, if he did not get it, that he was going to make somebody jump out of the window.
“The accused at the time of the conversation exhibited a pistol, and was a little later seen by witness with a shotgun.”
[3] The threats testified to showed an intention to injure one or both of- two men who were specially named by defendant; and the language might perhaps be construed to have included any member of the lodge which was represented by the two persons named by him. As Cato, the prosecuting witness, was a friend of the defendant, and not named in the threats, and as he was not a member of the lodge referred to, the threats were not relevant, and should not have gone to the jury. The testimony was well calculated to prejudice the minds of the jurors in view of the fact that there were no eyewitnesses to the shooting; and the plea of defendant was self-defense. It doubtless had the effect of impressing the jurors with the view that defendant was a malicious person generally, one who disregarded human life, and as one who was bent upon murdering anybody or everybody. He was charged with shooting one Cato with a dangerous weapon with intent to commit murder, and not with shooting any one else.
[4] The testimony should have been confined to the attack upon Cato, and not extended to threats against others, with whom Cato had no connection.
The verdict and sentence appealed from are reversed and set aside, and this case is remanded for trial according to law.